DETAILED ACTION
This communication is a Final Action in response to correspondence filed on July 14, 2022. Claims 1, 4, 6, 13, 19, and 22 have been amended. Claims 1, 3-13, and 15-22 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 11-13, 15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kableshkov (GB Publication No. 2,274,182) in view of C N et al. (US Publication No. 2009/0006346).

As to claim 1, Kableshkov teaches
receiving an input stream [values corresponding to stock code for each row] of data from one or more tables [Table 1, Stock Relational Database] that store the data included in the input stream of data along with other data [values corresponding to description, unit price, number, and supplier, etc.] in a plurality of data fields [stock code, description, unit price, number, supplier, etc.] (see e.g., p. 1, lines 8-15 for the input stream following a predictable pattern or rhythmic cycle and for example, in handling a relational database query, a relational table consisting of individual data fields in rows and columns being read from a disk or other memory device in a predefined format and sequence (ie., row by row, each row consisting of individual fields) which follows a pattern governed by the format of the table, p. 4, line 27 – p. 5, line 13 for according to the present example, in the relational database information relating to an entity, for example, the stock in a warehouse being characterized by a number of attributes, eg. stock item code number, a description of the stock item, a unit price, the number currently in stock, and the identification of a supplier, each of these attributes being visualized as the column header of a table (table 1), and individual data entries for each attribute referred to hereinafter as a data field occurring in each column of each row, each row representing an occurrence of that entity, ie. a particular type of stock item and the values of its related attributes, in this simple example, the reading of the data table from, for example, a disk or memory being regarded as an input data-stream having a periodicity, and this periodicity being embodied in the repeating data-fields which go to make up an entire row: each row follows the same data format of a number of data fields in a predetermined sequence: "stock code", "description", "unit price" etc although within each cycle, different data values from the data field are presented, p. 5, lines 20-22 for a typical query, for example, requiring that the description of all stock items with part numbers 4000 to 4999 be provided as output, together with a total value of all this stock, p.6, lines 3-14 for a row being described as having: a) input candidate field(s) (eg. "stock code") selected from the total number of fields which must be tested in order to determine qualification of the row; b) output candidate fields (eg. "description", "unit price" and "number") which might be required as output if the row qualifies; and c) qualified and non-qualified output fields as determined by the result of the tests applied to the input candidate fields and fields which are either input candidates, output candidates or both being termed relevant fields, and p. 9, line 25 – p. 10, line 3 for relevant field selection unit 70 receiving from ISC 42 details (as provided by the activator) of the table format and thereby identifying the fields of the data-stream arriving on input bus 46, it selecting the fields which are relevant to the query input or output, ie. candidate input and output fields, and thus, referring to the example of table 1, relevant field selection unit 70 holding and periodically identifying the field descriptions "stock code", "description", "unit price" etc, to coincide with the appearance of the data pertaining to those fields on input bus 46. An input data-stream is received from Table 1. Table 1 stores values corresponding to stock code, description, unit price, number, supplier, etc. The input data-stream includes values corresponding to stock code, since that is a candidate input field for a particular query.);
associating an input stream definition [field descriptions and characteristics of candidate input fields] with the input stream of data, wherein the input stream definition defines a structure [field descriptions] of the data included in the input stream of data based on a structure of the one or more tables, and defines one or more characteristics [relevance to query, data type, and data size] of each data field of the plurality of data fields included in the one or more tables (see e.g., p. 9, line 25 – p. 10, line 8 for relevant field selection unit 70 receiving from ISC 42 details (as provided by the activator) of the table format and thereby identifying the fields of the data-stream arriving on input bus 46, it selecting the fields which are relevant to the query input or output, ie. candidate input and output fields, thus, referring to the example of table 1, relevant field selection unit 70 holding and periodically identifying the field descriptions "stock code", "description", "unit price" etc, to coincide with the appearance of the data pertaining to those fields on input bus 46, and also specified are the characteristics of the field data: a) relevance to the query: input candidate, output candidate, both or irrelevant; b) data type: character string, integer, floating point, etc; c) data size: number of bytes in the field, unless the field is explicitly terminated by an end-of-field character, eg. null character or carriage return. Field descriptions and characteristics of candidate input fields are generated based on details of the format of Table 1. The field descriptions and characteristics of candidate input fields are associated with incoming data pertaining to those fields.);
determining an output stream definition [field descriptions and characteristics of candidate output fields] for an output stream of data [description of all stock items with part numbers 4000 to 4999 and a total value of all this stock], wherein the output stream definition is based on a determined structure of at least one aggregate value [total value of all stock items with part numbers 4000-4999] comprising data values [total values of each stock item with part numbers 4000-4999] derived from the input stream of data and the other data included in the one or more tables (see e.g., p. 5, lines 20-22 for a typical query, for example, requiring that the description of all stock items with part numbers 4000 to 4999 be provided as output, together with a total value of all this stock, p. 5, line 23 – p. 6, line 10 for in the present example, this requiring the examination of each row of the table to determine whether attribute "stock code" lies within the range 4000 to 4999, if it does not, the row being of no interest and it being termed "nonqualifying," with reference to table 1, it being observed that rows 1,2,6 and 7 are non-qualifying rows, where "stock code" does lie within the range 4000 to 4999, the row being then termed a "qualifying" row, with reference to table 1, rows 3 to 5 being qualifying rows, for each qualifying row, the values of the attributes "description", "unit price" and "number" being processed - "description" destined for output, and "unit price", "number" destined for multiplication and then addition to a cumulative store, defining these as qualifying fields, and a row thus being described as having: a) input candidate field(s) (eg. "stock code") selected from the total number of fields which must be tested in order to determine qualification of the row; b) output candidate fields (eg. "description", "unit price" and "number") which might be required as output if the row qualifies; and c) qualified and non-qualified output fields as determined by the result of the tests applied to the input candidate fields, and  p. 9, line 25 – p. 10, line 8 for relevant field selection unit 70 receiving from ISC 42 details (as provided by the activator) of the table format and thereby identifying the fields of the data-stream arriving on input bus 46, it selecting the fields which are relevant to the query input or output, ie. candidate input and output fields, thus, referring to the example of table 1, relevant field selection unit 70 holding and periodically identifying the field descriptions "stock code", "description", "unit price" etc, to coincide with the appearance of the data pertaining to those fields on input bus 46, and also specified are the characteristics of the field data: a) relevance to the query: input candidate, output candidate, both or irrelevant; b) data type: character string, integer, floating point, etc; c) data size: number of bytes in the field, unless the field is explicitly terminated by an end-of-field character, eg. null character or carriage return. Field descriptions and characteristics of candidate output fields are determined for the purpose of outputting a description of all stock items with part numbers 4000 to 4999 and a total value of all this stock. The total value of all such stock is the sum of the total values of each stock item with part numbers 4000-4999. The total value of each stock item with part numbers 4000-4999 is derived from the input candidate field (determining whether the stock code falls between 4000 and 4999) and other data stored in Table 1 (multiplying the value of the unit price field with the value of the number field). The field descriptions and characteristics of candidate output fields are based on the structure of the total being output.);
selecting one or more data operations [determine whether attribute "stock code" lies within the range 4000 to 4999, multiplication, and then addition], based on the input stream definition and the output stream definition, that will generate, using the derived data values, the at least one aggregate value for including in the output stream of data in an output stream data format [“description" field of each qualifying row of the table may be output as soon as the row has qualified and the cumulative results will be passed to the host at the end of the table data-stream] corresponding to the output stream definition (see e.g., p. 5, lines 20-22 for a typical query, for example, requiring that the description of all stock items with part numbers 4000 to 4999 be provided as output, together with a total value of all this stock, p. 5, line 23 – p. 6, line 10 for in the present example, this requiring the examination of each row of the table to determine whether attribute "stock code" lies within the range 4000 to 4999, if it does not, the row being of no interest and it being termed "nonqualifying," with reference to table 1, it being observed that rows 1,2,6 and 7 are non-qualifying rows, where "stock code" does lie within the range 4000 to 4999, the row being then termed a "qualifying" row, with reference to table 1, rows 3 to 5 being qualifying rows, for each qualifying row, the values of the attributes "description", "unit price" and "number" being processed - "description" destined for output, and "unit price", "number" destined for multiplication and then addition to a cumulative store, defining these as qualifying fields, and a row thus being described as having: a) input candidate field(s) (eg. "stock code") selected from the total number of fields which must be tested in order to determine qualification of the row; b) output candidate fields (eg. "description", "unit price" and "number") which might be required as output if the row qualifies; and c) qualified and non-qualified output fields as determined by the result of the tests applied to the input candidate fields, p. 7, lines 12-27 for results being produced in real time on a row by row basis (in the example of table 1, each "description" field of each qualifying row of the table may be output as soon as the row has qualified) or the results being cumulative (in the example of table 1, the total of the "unit price" / "number" multiples cannot be determined until the entire table has been read) and the cumulative results being passed to the host at the end of the table data-stream, and p. 9, line 25 – p. 10, line 8 for relevant field selection unit 70 receiving from ISC 42 details (as provided by the activator) of the table format and thereby identifying the fields of the data-stream arriving on input bus 46, it selecting the fields which are relevant to the query input or output, ie. candidate input and output fields, thus, referring to the example of table 1, relevant field selection unit 70 holding and periodically identifying the field descriptions "stock code", "description", "unit price" etc, to coincide with the appearance of the data pertaining to those fields on input bus 46, and also specified are the characteristics of the field data: a) relevance to the query: input candidate, output candidate, both or irrelevant; b) data type: character string, integer, floating point, etc; c) data size: number of bytes in the field, unless the field is explicitly terminated by an end-of-field character, eg. null character or carriage return. One or more data operations are selected from the operations of determining whether attribute "stock code" lies within the range 4000 to 4999, multiplication, and addition. These operations are based on the candidate input field “stock code” field descriptions and characteristics as well as the candidate output fields “description,” “unit price,” and “number” field descriptions and characteristics. The data operations generate, using total values of each stock item with part numbers 4000-4999, the total value of all stock items with part numbers 4000-4999. The total value of all stock items with part numbers 4000-4999 is output in a stream having a format that includes the “description" of each row of the table with part numbers 4000-4999 being output as soon as the determining operation has been performed and the cumulative results being passed to the host at the end of the table data-stream. The format corresponds to the output fields “description,” “unit price” and “number” field descriptions and characteristics.); 
executing the one or more data operations on the input stream of data and the other data included in the one or more tables to generate the output stream of data in the output stream data format (see e.g., p. 5, lines 20-22 for a typical query, for example, requiring that the description of all stock items with part numbers 4000 to 4999 be provided as output, together with a total value of all this stock, p. 5, line 23 – p. 6, line 10 for in the present example, this requiring the examination of each row of the table to determine whether attribute "stock code" lies within the range 4000 to 4999, if it does not, the row being of no interest and it being termed "nonqualifying," with reference to table 1, it being observed that rows 1,2,6 and 7 are non-qualifying rows, where "stock code" does lie within the range 4000 to 4999, the row being then termed a "qualifying" row, with reference to table 1, rows 3 to 5 being qualifying rows, for each qualifying row, the values of the attributes "description", "unit price" and "number" being processed - "description" destined for output, and "unit price", "number" destined for multiplication and then addition to a cumulative store, defining these as qualifying fields, and a row thus being described as having: a) input candidate field(s) (eg. "stock code") selected from the total number of fields which must be tested in order to determine qualification of the row; b) output candidate fields (eg. "description", "unit price" and "number") which might be required as output if the row qualifies; and c) qualified and non-qualified output fields as determined by the result of the tests applied to the input candidate fields, p. 7, lines 12-27 for results being produced in real time on a row by row basis (in the example of table 1, each "description" field of each qualifying row of the table may be output as soon as the row has qualified) or the results being cumulative (in the example of table 1, the total of the "unit price" / "number" multiples cannot be determined until the entire table has been read) and the cumulative results being passed to the host at the end of the table data-stream, and p. 9, line 25 – p. 10, line 8 for relevant field selection unit 70 receiving from ISC 42 details (as provided by the activator) of the table format and thereby identifying the fields of the data-stream arriving on input bus 46, it selecting the fields which are relevant to the query input or output, ie. candidate input and output fields, thus, referring to the example of table 1, relevant field selection unit 70 holding and periodically identifying the field descriptions "stock code", "description", "unit price" etc, to coincide with the appearance of the data pertaining to those fields on input bus 46, and also specified are the characteristics of the field data: a) relevance to the query: input candidate, output candidate, both or irrelevant; b) data type: character string, integer, floating point, etc; c) data size: number of bytes in the field, unless the field is explicitly terminated by an end-of-field character, eg. null character or carriage return. The operations of determining whether attribute "stock code" lies within the range 4000 to 4999, multiplication, and addition are executed on the candidate input field stock code as well as the unit price and number fields. Such execution generates the description of all stock items with part numbers 4000 to 4999 and a total value of all this stock. The generated data is output such that the “description" of each row of the table with part numbers 4000-4999 is output as soon as the determining operation has been performed and the cumulative results are passed to the host at the end of the table data-stream.); and
streaming the output stream of data (see e.g., p. 7, lines 12-27 for results being produced in real time on a row by row basis (in the example of table 1, each "description" field of each qualifying row of the table may be output as soon as the row has qualified) or the results being cumulative (in the example of table 1, the total of the "unit price" / "number" multiples cannot be determined until the entire table has been read) and the cumulative results being passed to the host at the end of the table data-stream. The “description" of each row of the table with part numbers 4000-4999 is output as soon as the determining operation has been performed and the cumulative results are passed to the host at the end of the table data-stream.).
Kableshkov does not specifically disclose wherein the input stream definition is based on a template that uses Extensible Markup Language (XML) to describe the data included in the input stream of data. However, C N teaches
wherein the input stream definition [group-by attributes] is based on a template that uses Extensible Markup Language (XML) to describe the data included in the input stream of data [data stream] (see e.g., abstract, [0007], and [0014] for obtaining a data stream, [0030]-[0031] for a network device (e.g., router, switch) being configured to export a single NetFlow data record for every IP flow that passes through it, each NetFlow record having a number of attributes that describe the various flow statistics, individual attributes being classified into one of two categories and including group-by attributes, and these including source/destination IP addresses for the flow, source/destination ports, ToS byte, protocol, input and output interfaces, etc, [0033] for processing user-specified aggregate queries on the collected NetFlow data and each aggregate query consisting of: (1) a subset of group-by attributes--records with matching values for attributes in the subset are aggregated together, [0046] for query plan generation module 105 receiving input aggregate queries, filters (if any), and the epoch period, these inputs being defined by the user (e.g., system administrator), input 106 being referred to as XML (Extensible Markup Language) input, and from this input (referred to as 106 in the figure), module 105 generating query plan 107, and [0052] for a single stream consisting of an infinite sequence of tuples, each with group-by attributes a1, . . . , am (e.g., source/destination IP addresses, source/destination ports). Input streams may be defined by group-by attributes, such as source/destination IP addresses for the flow, source/destination ports, ToS byte, protocol, and input and output interfaces. The aggregate query associates obtained data streams with specific group-by attributes. These specific group-by attributes use an XML template to describe data from the data stream.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the database engine of Kableshkov wherein the input stream definition is based on a template that uses Extensible Markup Language (XML) to describe the data included in the input stream of data, as taught by C N, for the benefit of the user easily understanding attributes of the data stream (see e.g., C N, [0046]). 

As to claim 3, the limitations of parent claim 1 have been discussed above. Kableshkov does not specifically disclose optimizing, based on the input stream definition, the one or more data operations prior to executing. However, C N teaches
optimizing, based on the input stream definition, the one or more data operations [intermediate aggregate computations] prior to executing (see e.g., [0058] for a naive strategy being to simply process each aggregation query independently for each incoming stream tuple, for each query Qi, maintaining a separate hash table on the group-by attributes Ai, the steps involved in processing query Qi for a tuple being: (1) check if the tuple satisfies the filter condition Fi--if not, then simply stop processing the tuple; and (2) hash on the group-by attributes to locate the hash bucket for the tuple, and then update the aggregate statistic for the group-by attribute values, in the second step, the first time a tuple with a specific combination of grouping attribute values is encountered, a new entry for that group being created (and initialized) in the bucket, and if an entry for the group already exists in the bucket, then only the aggregate statistic for the group being updated, [0059] for every time period T, the result tuples for all the aggregates being output by scanning the non-empty buckets in the hash table for each aggregate query, and writing to an output file the group-by attribute values and the aggregate value in every bucket entry, [0066] for instantiating a few intermediate aggregates B1, . . . , Bq, and then using them to compute the various Ais, each intermediate aggregate Bj being used to compute any aggregate AiεA that it covers (that is, Ai                                 
                                    ⊆
                                
                             Bj), this being because all the group-by attribute values for Ai are present in the result tuples for Bj, thus, by making a single pass over the result tuples for Bj and inserting them into the hash table for Ai, aggregate Ai being computed, in this manner, the result tuples for these intermediate aggregates Bj being used as input (instead of stream tuples) to compute the aggregates in A covered by them, and since the intermediate aggregates Bj are much smaller than the tuple stream, it following that the number of hash computations is significantly reduced, [0070] for considering a stream with attributes a,b,c and d and the aggregates AiεA being defined as follows: Ai=[a,b], A2=[a,c], and A3=[c,d], [0071] for in the naïve strategy, each aggregate Ai being computed directly from the stream, [0072] for instantiating a single intermediate aggregate that covers all the aggregates Ai, Bi=[a,b,c,d] denoting this aggregate, and each time period T, the result tuples in Bi being scanned and inserted into the hash tables for each Ai to compute the final result tuples, [0073] for a possible middle ground between the above two extremes being to maintain a single intermediate aggregate B2=[a,b,c] and the aggregate A3=[c,d] directly on the input stream and then, each time period T, B2 being used to generate the result tuples for A1 and A2 (by inserting B2's result tuples into the hash tables for A1 and A2, and [0083]-[0084] for our problem of finding a good query plan (with low hash computation costs) to process the aggregate queries in A reducing to the following: given an aggregate set A, computing the minimum-cost aggregate tree T that contains all the aggregates in A. The intermediate aggregate computations are optimized for cost, based on the group-by attributes, prior to executing.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the database engine of Kableshkov to optimize, based on the input stream definition, the one or more data operations prior to executing, as taught by C N, for the benefit of reducing the costs of computing aggregates (see e.g., C N, [0066] and [0083]-[0084]).

As to claim 4, the limitations of parent claims 1 and 3 have been discussed above. Kableshkov does not specifically disclose wherein the optimizing comprises determining an order to execute the one or more data operations by: identifying dependencies between data values in the output stream of data; and determining an order for a minimum set of data operations needed to generate the data values in the output stream of data. However, C N teaches determining an order to execute the one or more data operations by: 
identifying dependencies [intermediate aggregates Bi] between data values [aggregates Ai] in the output stream of data (see e.g., [0070] for considering a stream with attributes a,b,c and d and the aggregates AiεA being defined as follows: Ai=[a,b], A2=[a,c], and A3=[c,d], [0071] for in the naïve strategy, each aggregate Ai being computed directly from the stream, [0072] for instantiating a single intermediate aggregate that covers all the aggregates Ai, Bi=[a,b,c,d] denoting this aggregate, and each time period T, the result tuples in Bi being scanned and inserted into the hash tables for each Ai to compute the final result tuples and [0073] for a possible middle ground between the above two extremes being to maintain a single intermediate aggregate B2=[a,b,c] and the aggregate A3=[c,d] directly on the input stream and then, each time period T, B2 being used to generate the result tuples for A1 and A2 (by inserting B2's result tuples into the hash tables for A1 and A2. The system may identify that aggregates Ai=[a,b], A2=[a,c], and A3=[c,d] are all dependent upon the same intermediate aggregate, Bi=[a,b,c,d]. Similarly, the system may identify that aggregates Ai=[a,b] and A2=[a,c] are both dependent upon the same intermediate aggregate, B2=[a,b,c].); and
determining an order for a minimum set of data operations [hashing on group-by attributes] needed to generate the data values in the output stream of data (see e.g., [0058] for hashing on the group-by attributes to locate the hash bucket for the tuple, and then updating the aggregate statistic for the group-by attribute values, [0064] for query processing costs being completely dominated by the hash function computation costs, [0065] for reducing the hash function computation overhead by sharing hash tables across aggregates, [0080] for in the real-time streaming phase, each streaming tuple being inserted into the hash tables of each of the root's children, [0081] for in the periodic results output phase, at time intervals of period T, the root's children being used to generate the remaining aggregates in the tree, starting with each child, aggregates being generated by performing a depth first traversal of the tree, and every time a directed edge v1,v2 is traversed, the aggregate for v2 A(v2) being produced from the result tuples for A(v1), and [0083]-[0084] for our problem of finding a good query plan (with low hash computation costs) to process the aggregate queries in A reducing to the following: given an aggregate set A, computing the minimum-cost aggregate tree T that contains all the aggregates in A. The intermediate aggregates represented by a node are performed prior to the intermediate aggregates represented by the node’s children. The system determines the ordering of the nodes representing intermediate aggregates in order to generate aggregate set A with the minimum set of hash function computations.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the database engine of Kableshkov wherein the optimizing comprises determining an order to execute the one or more data operations by: identifying dependencies between data values in the output stream of data; and determining an order for a minimum set of data operations needed to generate the data values in the output stream of data, as taught by C N, for the benefit of reducing the costs of computing aggregates (see e.g., C N, [0066] and [0083]-[0084]).

As to claim 5, the limitations of parent claims 1 and 3 have been discussed above. Kableshkov does not specifically disclose wherein the optimizing further comprises: executing a first data operation on the input stream of data to generate a first data value; and executing a second data operation on the first data value to generate a second data value, wherein the output stream of data comprises the second data value. However, C N teaches wherein the optimizing further comprises:
executing a first data operation on the input stream of data to generate a first data value (see e.g., [0080] for in the real-time streaming phase, each streaming tuple being inserted into the hash tables of each of the root's children. A first intermediate aggregate operation, represented by a child of the root, is executed on the input stream of data to generate a first result.); and
executing a second data operation on the first data value to generate a second data value, wherein the output stream of data comprises the second data value (see e.g., [0081] for in the periodic results output phase, at time intervals of period T, the root's children being used to generate the remaining aggregates in the tree, starting with each child, aggregates being generated by performing a depth first traversal of the tree, and every time a directed edge v1,v2 is traversed, the aggregate for v2 A(v2) being produced from the result tuples for A(v1). A second intermediate operation, represented by a child of the root’s child, is executed on the first result to generate a second result. The second result is streamed by outputting the second result after a periodic time interval.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the database engine of Kableshkov wherein the optimizing further comprises: executing a first data operation on the input stream of data to generate a first data value; and executing a second data operation on the first data value to generate a second data value, wherein the output stream of data comprises the second data value, as taught by C N, for the benefit of reducing the costs of computing aggregates (see e.g., C N, [0066] and [0083]-[0084]).

As to claim 6, Kableshkov teaches the method of claim 1,
wherein receiving the input stream of data comprises identifying one of a plurality of input streams of data (see e.g., p. 9, line 25 – p. 10, line 3 for relevant field selection unit 70 receiving from ISC 42 details (as provided by the activator) of the table format and thereby identifying the fields of the data-stream arriving on input bus 46, it selecting the fields which are relevant to the query input or output, ie. candidate input and output fields, and thus, referring to the example of table 1, relevant field selection unit 70 holding and periodically identifying the field descriptions "stock code", "description", "unit price" etc, to coincide with the appearance of the data pertaining to those fields on input bus 46. Although there may be multiple candidate input fields, when data is being streamed from one particular candidate input field, that particular candidate input field is identified.).

As  to claim 7, Kableshkov teaches the method of claim 1,
wherein streaming the output stream of data is based on a predetermined schedule (see e.g., p. 7, lines 12-27 for results being produced in real time on a row by row basis (in the example of table 1, each "description" field of each qualifying row of the table may be output as soon as the row has qualified) or the results being cumulative (in the example of table 1, the total of the "unit price" / "number" multiples cannot be determined until the entire table has been read) and the cumulative results being passed to the host at the end of the table data-stream. The schedule is to output the “description" of each row of the table with part numbers 4000-4999 as soon as the determining operation has been performed and to output the cumulative results at the end of the table data-stream.).

As to claim 8, Kableshkov teaches the method of claim 1,
wherein the one or more data operations are based on a user-defined function (see e.g., p. 5 lines 14-22 for a typical database processor allowing a user of the database to request information from that database according to certain criteria, such a request being normally termed a query, and a typical query, for example, requiring that the description of all stock items with part numbers 4000 to 4999 be provided as output, together with a total value of all this stock. The user defines the function of outputting the description of all stock items with part numbers 4000 to 4999 and a total value of all this stock. The operations of determining whether attribute "stock code" lies within the range 4000 to 4999, multiplication, and addition are based on that function.).

As to claim 9, Kableshkov teaches the method of claim 1, further comprising
performing one or more reporting operations on the output stream of data, wherein the one or more reporting operations generate a set of reports comprising the at least one aggregate value of the output stream of data (see e.g., p. 29, lines 4-17 for when ISC 42 informs the database engine 44 that the last row has been read, global control unit 140 performing a termination procedure, this consisting of sending whole-table results to the host memory 31 addresses defined in the data-out register 58, via output bus 48, the results including: i) a condition code, reflecting unusual conditions during query execution as previously described, this also including the total number of rows processed, as well as "completed" status, and being sent to the host/co-processor communication area as identified by the address stored in the data-out register 58; ii) per-table results, as requested in the activator, these being sent one-by-one from the corresponding buffers in output buffer 120, counts being read from the count store: their number being defined by the appropriate counter in the global control unit 140, and sums being sent from a running totals store in the cumulative processing unit 130 under the control of its own counter. Condition codes, number of rows processed, status, and per-table results are reported. Per-table results include the sum of the total values of each stock item with part numbers 4000-4999.).

As to claim 11, Kableshkov teaches the method of claim 1, wherein:
the one or more tables comprise a first table and a second table different than the first table (see e.g.., p. 5, lines 14-19 for a query requiring access to several different tables in order to provide the necessary response);
the input stream of data comprises:
a first input data stream based on a structure of the first table (see e.g., p. 5, lines 14-19 for a query requiring access to several different tables in order to provide the necessary response, p. 9, line 25 – p. 10, line 8 for relevant field selection unit 70 receiving from ISC 42 details (as provided by the activator) of the table format and thereby identifying the fields of the data-stream arriving on input bus 46, it selecting the fields which are relevant to the query input or output, ie. candidate input and output fields, thus, referring to the example of table 1, relevant field selection unit 70 holding and periodically identifying the field descriptions "stock code", "description", "unit price" etc, to coincide with the appearance of the data pertaining to those fields on input bus 46, and also specified are the characteristics of the field data: a) relevance to the query: input candidate, output candidate, both or irrelevant; b) data type: character string, integer, floating point, etc; c) data size: number of bytes in the field, unless the field is explicitly terminated by an end-of-field character, eg. null character or carriage return, and p. 8, line 22 – p. 9, line 6 for data-in register 54 being provided to store main memory addresses for the table or data block to be processed, received over the bus 32, register 54 consisting of a pair of registers so as to enable indirect addressing for large or fragmented tables which may be stored as separate pages in memory, and in this case, one of the register pairs maintaining the actual address presently being accessed; the other pointing to a current block of a list of addresses to be accessed in sequence, and being used (and then incremented) to fetch the next memory block address when one block is exhausted. Data-in register may point to a table containing data to be received. The data corresponds to fields of the table.); and
a second input data stream based on a structure of the second table (see e.g., p. 5, lines 14-19 for a query requiring access to several different tables in order to provide the necessary response, p. 9, line 25 – p. 10, line 8 for relevant field selection unit 70 receiving from ISC 42 details (as provided by the activator) of the table format and thereby identifying the fields of the data-stream arriving on input bus 46, it selecting the fields which are relevant to the query input or output, ie. candidate input and output fields, thus, referring to the example of table 1, relevant field selection unit 70 holding and periodically identifying the field descriptions "stock code", "description", "unit price" etc, to coincide with the appearance of the data pertaining to those fields on input bus 46, and also specified are the characteristics of the field data: a) relevance to the query: input candidate, output candidate, both or irrelevant; b) data type: character string, integer, floating point, etc; c) data size: number of bytes in the field, unless the field is explicitly terminated by an end-of-field character, eg. null character or carriage return, and p. 8, line 22 – p. 9, line 6 for data-in register 54 being provided to store main memory addresses for the table or data block to be processed, received over the bus 32, register 54 consisting of a pair of registers so as to enable indirect addressing for large or fragmented tables which may be stored as separate pages in memory, and in this case, one of the register pairs maintaining the actual address presently being accessed; the other pointing to a current block of a list of addresses to be accessed in sequence, and being used (and then incremented) to fetch the next memory block address when one block is exhausted. A block pointed to by data-in register may point to a different table containing data to be received. The data corresponds to fields of the table.); and
receiving the input stream of data from the one or more tables comprises receiving the first input data stream and the second input data stream (see e.g., p. 5, lines 14-19 for a query requiring access to several different tables in order to provide the necessary response and p. 8, line 22 – p. 9, line 6 for data-in register 54 being provided to store main memory addresses for the table or data block to be processed, received over the bus 32, register 54 consisting of a pair of registers so as to enable indirect addressing for large or fragmented tables which may be stored as separate pages in memory, and in this case, one of the register pairs maintaining the actual address presently being accessed; the other pointing to a current block of a list of addresses to be accessed in sequence, and being used (and then incremented) to fetch the next memory block address when one block is exhausted. The data from the table pointed to by the data-in register and the data from the table pointed to by the block are received for processing.).

As to claim 12, Kableshkov teaches the method of claim 1,
wherein the one or more data operations comprise one or more of: sum, count, count listing, minimum, maximum, average, mean, median, mode, or any combination thereof (see e.g., p. 5, lines 20-22 for a typical query, for example, requiring that the description of all stock items with part numbers 4000 to 4999 be provided as output, together with a total value of all this stock and p. 5, line 23 – p. 6, line 10 for in the present example, this requiring the examination of each row of the table to determine whether attribute "stock code" lies within the range 4000 to 4999, if it does not, the row being of no interest and it being termed "nonqualifying," with reference to table 1, it being observed that rows 1,2,6 and 7 are non-qualifying rows, where "stock code" does lie within the range 4000 to 4999, the row being then termed a "qualifying" row, with reference to table 1, rows 3 to 5 being qualifying rows, for each qualifying row, the values of the attributes "description", "unit price" and "number" being processed - "description" destined for output, and "unit price", "number" destined for multiplication and then addition to a cumulative store, defining these as qualifying fields, and a row thus being described as having: a) input candidate field(s) (eg. "stock code") selected from the total number of fields which must be tested in order to determine qualification of the row; b) output candidate fields (eg. "description", "unit price" and "number") which might be required as output if the row qualifies; and c) qualified and non-qualified output fields as determined by the result of the tests applied to the input candidate fields. The operations include sum.).

As to claim 13, Kableshkov teaches a system for aggregating data, the system comprising:
a memory [database engine storage];
a first interface [ISC] that receives an input stream of data [values corresponding to stock code for each row] from one or more tables [Table 1, Stock Relational Database] that store the data included in the input stream of data along with other data [values corresponding to description, unit price, number, and supplier, etc.] in a plurality of data fields [stock code, description, unit price, number, supplier, etc.] (see e.g., p. 1, lines 8-15 for the input stream following a predictable pattern or rhythmic cycle and for example, in handling a relational database query, a relational table consisting of individual data fields in rows and columns being read from a disk or other memory device in a predefined format and sequence (ie., row by row, each row consisting of individual fields) which follows a pattern governed by the format of the table, p. 4, line 27 – p. 5, line 13 for according to the present example, in the relational database information relating to an entity, for example, the stock in a warehouse being characterized by a number of attributes, eg. stock item code number, a description of the stock item, a unit price, the number currently in stock, and the identification of a supplier, each of these attributes being visualized as the column header of a table (table 1), and individual data entries for each attribute referred to hereinafter as a data field occurring in each column of each row, each row representing an occurrence of that entity, ie. a particular type of stock item and the values of its related attributes, in this simple example, the reading of the data table from, for example, a disk or memory being regarded as an input data-stream having a periodicity, and this periodicity being embodied in the repeating data-fields which go to make up an entire row: each row follows the same data format of a number of data fields in a predetermined sequence: "stock code", "description", "unit price" etc although within each cycle, different data values from the data field are presented, p. 5, lines 20-22 for a typical query, for example, requiring that the description of all stock items with part numbers 4000 to 4999 be provided as output, together with a total value of all this stock, p.6, lines 3-14 for a row being described as having: a) input candidate field(s) (eg. "stock code") selected from the total number of fields which must be tested in order to determine qualification of the row; b) output candidate fields (eg. "description", "unit price" and "number") which might be required as output if the row qualifies; and c) qualified and non-qualified output fields as determined by the result of the tests applied to the input candidate fields and fields which are either input candidates, output candidates or both being termed relevant fields, p. 7, lines 12-27 for ISC being interface and stream control unit, p. 8, lines 7-17 for the ISC 42 comprising data latch 58 and data latch 58 enabling the input table data-stream to pass to the database engine 44 from host memory 31 over bus 32 via bus connection 68 (or possibly from disk 34 by direct link 49), and p. 9, line 25 – p. 10, line 3 for relevant field selection unit 70 receiving from ISC 42 details (as provided by the activator) of the table format and thereby identifying the fields of the data-stream arriving on input bus 46, it selecting the fields which are relevant to the query input or output, ie. candidate input and output fields, and thus, referring to the example of table 1, relevant field selection unit 70 holding and periodically identifying the field descriptions "stock code", "description", "unit price" etc, to coincide with the appearance of the data pertaining to those fields on input bus 46. An input data-stream is received from Table 1. Table 1 stores values corresponding to stock code, description, unit price, number, supplier, etc. The input data-stream includes values corresponding to stock code, since that is a candidate input field for a particular query.);
a stream definition engine [relevant field selection unit], stored in the memory, that: 
associates an input stream definition [field descriptions and characteristics of candidate input fields] with the input stream of data, wherein the input stream definition defines a structure [field descriptions] of the data included in the input stream of data based on a structure of the one or more tables, and defines one or more characteristics [relevance to query, data type, and data size] of each data field of the plurality of data fields included in the one or more tables (see e.g., p. 9, line 25 – p. 10, line 8 for relevant field selection unit 70 receiving from ISC 42 details (as provided by the activator) of the table format and thereby identifying the fields of the data-stream arriving on input bus 46, it selecting the fields which are relevant to the query input or output, ie. candidate input and output fields, thus, referring to the example of table 1, relevant field selection unit 70 holding and periodically identifying the field descriptions "stock code", "description", "unit price" etc, to coincide with the appearance of the data pertaining to those fields on input bus 46, and also specified are the characteristics of the field data: a) relevance to the query: input candidate, output candidate, both or irrelevant; b) data type: character string, integer, floating point, etc; c) data size: number of bytes in the field, unless the field is explicitly terminated by an end-of-field character, eg. null character or carriage return. Field descriptions and characteristics of candidate input fields are generated based on details of the format of Table 1. The field descriptions and characteristics of candidate input fields are associated with incoming data pertaining to those fields.); and 
determines an output stream definition [field descriptions and characteristics of candidate output fields] for an output stream of data [description of all stock items with part numbers 4000 to 4999 and a total value of all this stock], wherein the output stream definition is based on a determined structure of at least one aggregate value [total value of all stock items with part numbers 4000-4999] comprising data values [total values of each stock item with part numbers 4000-4999] derived from the input stream of data and the other data included in the one or more tables (see e.g., p. 5, lines 20-22 for a typical query, for example, requiring that the description of all stock items with part numbers 4000 to 4999 be provided as output, together with a total value of all this stock, p. 5, line 23 – p. 6, line 10 for in the present example, this requiring the examination of each row of the table to determine whether attribute "stock code" lies within the range 4000 to 4999, if it does not, the row being of no interest and it being termed "nonqualifying," with reference to table 1, it being observed that rows 1,2,6 and 7 are non-qualifying rows, where "stock code" does lie within the range 4000 to 4999, the row being then termed a "qualifying" row, with reference to table 1, rows 3 to 5 being qualifying rows, for each qualifying row, the values of the attributes "description", "unit price" and "number" being processed - "description" destined for output, and "unit price", "number" destined for multiplication and then addition to a cumulative store, defining these as qualifying fields, and a row thus being described as having: a) input candidate field(s) (eg. "stock code") selected from the total number of fields which must be tested in order to determine qualification of the row; b) output candidate fields (eg. "description", "unit price" and "number") which might be required as output if the row qualifies; and c) qualified and non-qualified output fields as determined by the result of the tests applied to the input candidate fields, and  p. 9, line 25 – p. 10, line 8 for relevant field selection unit 70 receiving from ISC 42 details (as provided by the activator) of the table format and thereby identifying the fields of the data-stream arriving on input bus 46, it selecting the fields which are relevant to the query input or output, ie. candidate input and output fields, thus, referring to the example of table 1, relevant field selection unit 70 holding and periodically identifying the field descriptions "stock code", "description", "unit price" etc, to coincide with the appearance of the data pertaining to those fields on input bus 46, and also specified are the characteristics of the field data: a) relevance to the query: input candidate, output candidate, both or irrelevant; b) data type: character string, integer, floating point, etc; c) data size: number of bytes in the field, unless the field is explicitly terminated by an end-of-field character, eg. null character or carriage return. Field descriptions and characteristics of candidate output fields are determined for the purpose of outputting a description of all stock items with part numbers 4000 to 4999 and a total value of all this stock. The total value of all such stock is the sum of the total values of each stock item with part numbers 4000-4999. The total value of each stock item with part numbers 4000-4999 is derived from the input candidate field (determining whether the stock code falls between 4000 and 4999) and other data stored in Table 1 (multiplying the value of the unit price field with the value of the number field). The field descriptions and characteristics of candidate output fields are based on the structure of the total being output.);
an operations selection engine [global control unit], stored in the memory, that selects, based on the input stream definition and the output stream definition, one or more data operations [determine whether attribute "stock code" lies within the range 4000 to 4999, multiplication, and then addition] that will generate, using the derived data values, the at least one aggregate value for including in the output stream of data in an output stream data format [“description" field of each qualifying row of the table may be output as soon as the row has qualified and the cumulative results will be passed to the host at the end of the table data-stream] corresponding to the output stream definition (see e.g., p. 5, lines 20-22 for a typical query, for example, requiring that the description of all stock items with part numbers 4000 to 4999 be provided as output, together with a total value of all this stock, p. 5, line 23 – p. 6, line 10 for in the present example, this requiring the examination of each row of the table to determine whether attribute "stock code" lies within the range 4000 to 4999, if it does not, the row being of no interest and it being termed "nonqualifying," with reference to table 1, it being observed that rows 1,2,6 and 7 are non-qualifying rows, where "stock code" does lie within the range 4000 to 4999, the row being then termed a "qualifying" row, with reference to table 1, rows 3 to 5 being qualifying rows, for each qualifying row, the values of the attributes "description", "unit price" and "number" being processed - "description" destined for output, and "unit price", "number" destined for multiplication and then addition to a cumulative store, defining these as qualifying fields, and a row thus being described as having: a) input candidate field(s) (eg. "stock code") selected from the total number of fields which must be tested in order to determine qualification of the row; b) output candidate fields (eg. "description", "unit price" and "number") which might be required as output if the row qualifies; and c) qualified and non-qualified output fields as determined by the result of the tests applied to the input candidate fields, p. 7, lines 12-27 for results being produced in real time on a row by row basis (in the example of table 1, each "description" field of each qualifying row of the table may be output as soon as the row has qualified) or the results being cumulative (in the example of table 1, the total of the "unit price" / "number" multiples cannot be determined until the entire table has been read) and the cumulative results being passed to the host at the end of the table data-stream, p. 9, line 25 – p. 10, line 8 for relevant field selection unit 70 receiving from ISC 42 details (as provided by the activator) of the table format and thereby identifying the fields of the data-stream arriving on input bus 46, it selecting the fields which are relevant to the query input or output, ie. candidate input and output fields, thus, referring to the example of table 1, relevant field selection unit 70 holding and periodically identifying the field descriptions "stock code", "description", "unit price" etc, to coincide with the appearance of the data pertaining to those fields on input bus 46, and also specified are the characteristics of the field data: a) relevance to the query: input candidate, output candidate, both or irrelevant; b) data type: character string, integer, floating point, etc; c) data size: number of bytes in the field, unless the field is explicitly terminated by an end-of-field character, eg. null character or carriage return, and p. 23, lines 14-19 for global control unit 140 being provided to oversee all of the units in the database engine. One or more data operations are selected from the operations of determining whether attribute "stock code" lies within the range 4000 to 4999, multiplication, and addition. These operations are based on the candidate input field “stock code” field descriptions and characteristics as well as the candidate output fields “description,” “unit price,” and “number” field descriptions and characteristics. The data operations generate, using total values of each stock item with part numbers 4000-4999, the total value of all stock items with part numbers 4000-4999. The total value of all stock items with part numbers 4000-4999 is output in a stream having a format that includes the “description" of each row of the table with part numbers 4000-4999 being output as soon as the determining operation has been performed and the cumulative results being passed to the host at the end of the table data-stream. The format corresponds to the output fields “description,” “unit price,” and “number” field descriptions and characteristics.);
an operations execution engine [comparand identification unit and cumulative processing unit], stored in the memory, that executes the one or more data operations on the input stream of data and the other data included in the one or more tables to generate the output stream of data in the output stream data format (see e.g., p. 5, lines 20-22 for a typical query, for example, requiring that the description of all stock items with part numbers 4000 to 4999 be provided as output, together with a total value of all this stock, p. 5, line 23 – p. 6, line 10 for in the present example, this requiring the examination of each row of the table to determine whether attribute "stock code" lies within the range 4000 to 4999, if it does not, the row being of no interest and it being termed "nonqualifying," with reference to table 1, it being observed that rows 1,2,6 and 7 are non-qualifying rows, where "stock code" does lie within the range 4000 to 4999, the row being then termed a "qualifying" row, with reference to table 1, rows 3 to 5 being qualifying rows, for each qualifying row, the values of the attributes "description", "unit price" and "number" being processed - "description" destined for output, and "unit price", "number" destined for multiplication and then addition to a cumulative store, defining these as qualifying fields, and a row thus being described as having: a) input candidate field(s) (eg. "stock code") selected from the total number of fields which must be tested in order to determine qualification of the row; b) output candidate fields (eg. "description", "unit price" and "number") which might be required as output if the row qualifies; and c) qualified and non-qualified output fields as determined by the result of the tests applied to the input candidate fields, p. 7, lines 12-27 for results being produced in real time on a row by row basis (in the example of table 1, each "description" field of each qualifying row of the table may be output as soon as the row has qualified) or the results being cumulative (in the example of table 1, the total of the "unit price" / "number" multiples cannot be determined until the entire table has been read) and the cumulative results being passed to the host at the end of the table data-stream, p. 9, line 25 – p. 10, line 8 for relevant field selection unit 70 receiving from ISC 42 details (as provided by the activator) of the table format and thereby identifying the fields of the data-stream arriving on input bus 46, it selecting the fields which are relevant to the query input or output, ie. candidate input and output fields, thus, referring to the example of table 1, relevant field selection unit 70 holding and periodically identifying the field descriptions "stock code", "description", "unit price" etc, to coincide with the appearance of the data pertaining to those fields on input bus 46, and also specified are the characteristics of the field data: a) relevance to the query: input candidate, output candidate, both or irrelevant; b) data type: character string, integer, floating point, etc; c) data size: number of bytes in the field, unless the field is explicitly terminated by an end-of-field character, eg. null character or carriage return, p. 13, lines 1-10 for in the example of table 1, when field "stock code" is identified as currently present on input bus 46 by relevant field selector 70, two cells 921,92-2 in compare cell unit 90 being triggered by comparand identification unit 80, the first of these cells comparing the current value on the input bus 46 with a pre-stored comparand value of 4000 to establish whether the current data value is greater than or equal to this comparand value, the second of these cells comparing the current value on the input bus 46 with a pre-stored comparand value of 4999 to establish whether the current data value is less than or equal to this comparand value, and these results being then ANDed via logic processing unit 100, and p. 23, lines 4-11 for the summation of the total value of stock which qualifies according to the query being totalled by the cumulative processing unit 130 . The operations of determining whether attribute "stock code" lies within the range 4000 to 4999, multiplication, and addition are executed on the candidate input field stock code as well as the unit price and number fields. Such execution generates the description of all stock items with part numbers 4000 to 4999 and a total value of all this stock. The generated data is output such that the “description" of each row of the table with part numbers 4000-4999 is output as soon as the determining operation has been performed and the cumulative results are passed to the host at the end of the table data-stream.);
a second interface [ISC] that streams the output stream of data (see e.g., p. 7, lines 12-27 for  database engine 44 processing the query in real time, passing only qualified data back to the host via ISC 42, results being produced in real time on a row by row basis (in the example of table 1, each "description" field of each qualifying row of the table may be output as soon as the row has qualified) or the results being cumulative (in the example of table 1, the total of the "unit price" / "number" multiples cannot be determined until the entire table has been read) and the cumulative results being passed to the host at the end of the table data-stream. The “description" of each row of the table with part numbers 4000-4999 is output as soon as the determining operation has been performed and the cumulative results are passed to the host at the end of the table data-stream.); and
at least one physical processor [co-processor] configured to execute the stream definition engine, the operations selection engine, and the operations execution engine (see e.g., p. 6, lines 21-26 for the co-processor 40 including an interface and stream control unit 42, and a database engine 44).
Kableshkov does not specifically disclose wherein the input stream definition is based on a template that uses Extensible Markup Language (XML) to describe the data included in the input stream of data. However, C N teaches
wherein the input stream definition [group-by attributes] is based on a template that uses Extensible Markup Language (XML) to describe the data included in the input stream of data [data stream] (see e.g., abstract, [0007], and [0014] for obtaining a data stream, [0030]-[0031] for a network device (e.g., router, switch) being configured to export a single NetFlow data record for every IP flow that passes through it, each NetFlow record having a number of attributes that describe the various flow statistics, individual attributes being classified into one of two categories and including group-by attributes, and these including source/destination IP addresses for the flow, source/destination ports, ToS byte, protocol, input and output interfaces, etc, [0033] for processing user-specified aggregate queries on the collected NetFlow data and each aggregate query consisting of: (1) a subset of group-by attributes--records with matching values for attributes in the subset are aggregated together, [0046] for query plan generation module 105 receiving input aggregate queries, filters (if any), and the epoch period, these inputs being defined by the user (e.g., system administrator), input 106 being referred to as XML (Extensible Markup Language) input, and from this input (referred to as 106 in the figure), module 105 generating query plan 107, and [0052] for a single stream consisting of an infinite sequence of tuples, each with group-by attributes a1, . . . , am (e.g., source/destination IP addresses, source/destination ports). Input streams may be defined by group-by attributes, such as source/destination IP addresses for the flow, source/destination ports, ToS byte, protocol, and input and output interfaces. The aggregate query associates obtained data streams with specific group-by attributes. These specific group-by attributes use an XML template to describe data from the data stream.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the database engine of Kableshkov wherein the input stream definition is based on a template that uses Extensible Markup Language (XML) to describe the data included in the input stream of data, as taught by C N, for the benefit of the user easily understanding attributes of the data stream (see e.g., C N, [0046]). 

As to claim 15, the limitations of parent claim 13 have been discussed above. Kableshkov does not specifically disclose a data operations optimizer engine, stored in the memory, that optimizes, based on the input stream definition, the one or more data operations prior to executing, wherein the at least one physical processor is further configured to execute the data operations optimizer engine. However, C N teaches
a data operations optimizer engine [module 104], stored in the memory, that optimizes, based on the input stream definition, the one or more data operations prior to executing, wherein the at least one physical processor is further configured to execute the data operations optimizer engine (see e.g., [0045] for query processing system 102 including module 104 for performing aggregation of data (in this embodiment, NetFlow data) in hash tables, [0058] for a naive strategy being to simply process each aggregation query independently for each incoming stream tuple, for each query Qi, maintaining a separate hash table on the group-by attributes Ai, the steps involved in processing query Qi for a tuple being: (1) check if the tuple satisfies the filter condition Fi--if not, then simply stop processing the tuple; and (2) hash on the group-by attributes to locate the hash bucket for the tuple, and then update the aggregate statistic for the group-by attribute values, in the second step, the first time a tuple with a specific combination of grouping attribute values is encountered, a new entry for that group being created (and initialized) in the bucket, and if an entry for the group already exists in the bucket, then only the aggregate statistic for the group being updated, [0059] for every time period T, the result tuples for all the aggregates being output by scanning the non-empty buckets in the hash table for each aggregate query, and writing to an output file the group-by attribute values and the aggregate value in every bucket entry, [0066] for instantiating a few intermediate aggregates B1, . . . , Bq, and then using them to compute the various Ais, each intermediate aggregate Bj being used to compute any aggregate AiεA that it covers (that is, Ai                                 
                                    ⊆
                                
                             Bj), this being because all the group-by attribute values for Ai are present in the result tuples for Bj, thus, by making a single pass over the result tuples for Bj and inserting them into the hash table for Ai, aggregate Ai being computed, in this manner, the result tuples for these intermediate aggregates Bj being used as input (instead of stream tuples) to compute the aggregates in A covered by them, and since the intermediate aggregates Bj are much smaller than the tuple stream, it following that the number of hash computations is significantly reduced, [0070] for considering a stream with attributes a,b,c and d and the aggregates AiεA being defined as follows: Ai=[a,b], A2=[a,c], and A3=[c,d], [0071] for in the naïve strategy, each aggregate Ai being computed directly from the stream, [0072] for instantiating a single intermediate aggregate that covers all the aggregates Ai, Bi=[a,b,c,d] denoting this aggregate, and each time period T, the result tuples in Bi being scanned and inserted into the hash tables for each Ai to compute the final result tuples, [0073] for a possible middle ground between the above two extremes being to maintain a single intermediate aggregate B2=[a,b,c] and the aggregate A3=[c,d] directly on the input stream and then, each time period T, B2 being used to generate the result tuples for A1 and A2 (by inserting B2's result tuples into the hash tables for A1 and A2, and [0083]-[0084] for our problem of finding a good query plan (with low hash computation costs) to process the aggregate queries in A reducing to the following: given an aggregate set A, computing the minimum-cost aggregate tree T that contains all the aggregates in A. The intermediate aggregate computations are optimized for cost, based on the group-by attributes, prior to executing.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the database engine of Kableshkov to include a data operations optimizer engine, stored in the memory, that optimizes, based on the input stream definition, the one or more data operations prior to executing, wherein the at least one physical processor is further configured to execute the data operations optimizer engine, as taught by C N, for the benefit of reducing the costs of computing aggregates (see e.g., C N, [0066] and [0083]-[0084]).

As to claim 18, Kableshkov teaches the method of claim 13,
wherein the one or more data operations comprise one or more of: sum, count, count listing, minimum, maximum, average, mean, median, mode, or any combination thereof (see e.g., p. 5, lines 20-22 for a typical query, for example, requiring that the description of all stock items with part numbers 4000 to 4999 be provided as output, together with a total value of all this stock and p. 5, line 23 – p. 6, line 10 for in the present example, this requiring the examination of each row of the table to determine whether attribute "stock code" lies within the range 4000 to 4999, if it does not, the row being of no interest and it being termed "nonqualifying," with reference to table 1, it being observed that rows 1,2,6 and 7 are non-qualifying rows, where "stock code" does lie within the range 4000 to 4999, the row being then termed a "qualifying" row, with reference to table 1, rows 3 to 5 being qualifying rows, for each qualifying row, the values of the attributes "description", "unit price" and "number" being processed - "description" destined for output, and "unit price", "number" destined for multiplication and then addition to a cumulative store, defining these as qualifying fields, and a row thus being described as having: a) input candidate field(s) (eg. "stock code") selected from the total number of fields which must be tested in order to determine qualification of the row; b) output candidate fields (eg. "description", "unit price" and "number") which might be required as output if the row qualifies; and c) qualified and non-qualified output fields as determined by the result of the tests applied to the input candidate fields. The operations include sum.).

As to claim 19, Kableshkov teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform operations for aggregating data, the operations comprising:
receiving an input stream [values corresponding to stock code for each row] of data from one or more tables [Table 1, Stock Relational Database] that store the data included in the input stream of data along with other data [values corresponding to description, unit price, number, and supplier, etc.] in a plurality of data fields [stock code, description, unit price, number, supplier, etc.] (see e.g., p. 1, lines 8-15 for the input stream following a predictable pattern or rhythmic cycle and for example, in handling a relational database query, a relational table consisting of individual data fields in rows and columns being read from a disk or other memory device in a predefined format and sequence (ie., row by row, each row consisting of individual fields) which follows a pattern governed by the format of the table, p. 4, line 27 – p. 5, line 13 for according to the present example, in the relational database information relating to an entity, for example, the stock in a warehouse being characterized by a number of attributes, eg. stock item code number, a description of the stock item, a unit price, the number currently in stock, and the identification of a supplier, each of these attributes being visualized as the column header of a table (table 1), and individual data entries for each attribute referred to hereinafter as a data field occurring in each column of each row, each row representing an occurrence of that entity, ie. a particular type of stock item and the values of its related attributes, in this simple example, the reading of the data table from, for example, a disk or memory being regarded as an input data-stream having a periodicity, and this periodicity being embodied in the repeating data-fields which go to make up an entire row: each row follows the same data format of a number of data fields in a predetermined sequence: "stock code", "description", "unit price" etc although within each cycle, different data values from the data field are presented, p. 5, lines 20-22 for a typical query, for example, requiring that the description of all stock items with part numbers 4000 to 4999 be provided as output, together with a total value of all this stock, p.6, lines 3-14 for a row being described as having: a) input candidate field(s) (eg. "stock code") selected from the total number of fields which must be tested in order to determine qualification of the row; b) output candidate fields (eg. "description", "unit price" and "number") which might be required as output if the row qualifies; and c) qualified and non-qualified output fields as determined by the result of the tests applied to the input candidate fields and fields which are either input candidates, output candidates or both being termed relevant fields, and p. 9, line 25 – p. 10, line 3 for relevant field selection unit 70 receiving from ISC 42 details (as provided by the activator) of the table format and thereby identifying the fields of the data-stream arriving on input bus 46, it selecting the fields which are relevant to the query input or output, ie. candidate input and output fields, and thus, referring to the example of table 1, relevant field selection unit 70 holding and periodically identifying the field descriptions "stock code", "description", "unit price" etc, to coincide with the appearance of the data pertaining to those fields on input bus 46. An input data-stream is received from Table 1. Table 1 stores values corresponding to stock code, description, unit price, number, supplier, etc. The input data-stream includes values corresponding to stock code, since that is a candidate input field for a particular query.);
associating an input stream definition [field descriptions and characteristics of candidate input fields] with the input stream of data, wherein the input stream definition defines a structure [field descriptions] of the data included in the input stream of data based on a structure of the one or more tables, and defines a characteristic [relevance to query, data type, and data size] of each data field of the plurality of data fields included in the one or more tables (see e.g., p. 9, line 25 – p. 10, line 8 for relevant field selection unit 70 receiving from ISC 42 details (as provided by the activator) of the table format and thereby identifying the fields of the data-stream arriving on input bus 46, it selecting the fields which are relevant to the query input or output, ie. candidate input and output fields, thus, referring to the example of table 1, relevant field selection unit 70 holding and periodically identifying the field descriptions "stock code", "description", "unit price" etc, to coincide with the appearance of the data pertaining to those fields on input bus 46, and also specified are the characteristics of the field data: a) relevance to the query: input candidate, output candidate, both or irrelevant; b) data type: character string, integer, floating point, etc; c) data size: number of bytes in the field, unless the field is explicitly terminated by an end-of-field character, eg. null character or carriage return. Field descriptions and characteristics of candidate input fields are generated based on details of the format of Table 1. The field descriptions and characteristics of candidate input fields are associated with incoming data pertaining to those fields.);
determining an output stream definition [field descriptions and characteristics of candidate output fields] for an output stream of data [description of all stock items with part numbers 4000 to 4999 and a total value of all this stock], wherein the output stream definition is based on a determined structure of at least one aggregate value [total value of all stock items with part numbers 4000-4999] comprising data values [total values of each stock item with part numbers 4000-4999] derived from the input stream of data and the other data included in the one or more tables (see e.g., p. 5, lines 20-22 for a typical query, for example, requiring that the description of all stock items with part numbers 4000 to 4999 be provided as output, together with a total value of all this stock, p. 5, line 23 – p. 6, line 10 for in the present example, this requiring the examination of each row of the table to determine whether attribute "stock code" lies within the range 4000 to 4999, if it does not, the row being of no interest and it being termed "nonqualifying," with reference to table 1, it being observed that rows 1,2,6 and 7 are non-qualifying rows, where "stock code" does lie within the range 4000 to 4999, the row being then termed a "qualifying" row, with reference to table 1, rows 3 to 5 being qualifying rows, for each qualifying row, the values of the attributes "description", "unit price" and "number" being processed - "description" destined for output, and "unit price", "number" destined for multiplication and then addition to a cumulative store, defining these as qualifying fields, and a row thus being described as having: a) input candidate field(s) (eg. "stock code") selected from the total number of fields which must be tested in order to determine qualification of the row; b) output candidate fields (eg. "description", "unit price" and "number") which might be required as output if the row qualifies; and c) qualified and non-qualified output fields as determined by the result of the tests applied to the input candidate fields, and  p. 9, line 25 – p. 10, line 8 for relevant field selection unit 70 receiving from ISC 42 details (as provided by the activator) of the table format and thereby identifying the fields of the data-stream arriving on input bus 46, it selecting the fields which are relevant to the query input or output, ie. candidate input and output fields, thus, referring to the example of table 1, relevant field selection unit 70 holding and periodically identifying the field descriptions "stock code", "description", "unit price" etc, to coincide with the appearance of the data pertaining to those fields on input bus 46, and also specified are the characteristics of the field data: a) relevance to the query: input candidate, output candidate, both or irrelevant; b) data type: character string, integer, floating point, etc; c) data size: number of bytes in the field, unless the field is explicitly terminated by an end-of-field character, eg. null character or carriage return. Field descriptions and characteristics of candidate output fields are determined for the purpose of outputting a description of all stock items with part numbers 4000 to 4999 and a total value of all this stock. The total value of all such stock is the sum of the total values of each stock item with part numbers 4000-4999. The total value of each stock item with part numbers 4000-4999 is derived from the input candidate field (determining whether the stock code falls between 4000 and 4999) and other data stored in Table 1 (multiplying the value of the unit price field with the value of the number field). The field descriptions and characteristics of candidate output fields are based on the structure of the total being output.); 
selecting one or more data operations [determine whether attribute "stock code" lies within the range 4000 to 4999, multiplication, and then addition], based on the input stream definition and the output stream definition, that will generate, using the derived data values, the at least one aggregate value for including in the output stream of data in an output stream data format [“description" field of each qualifying row of the table may be output as soon as the row has qualified and the cumulative results will be passed to the host at the end of the table data-stream] corresponding to the output stream definition (see e.g., p. 5, lines 20-22 for a typical query, for example, requiring that the description of all stock items with part numbers 4000 to 4999 be provided as output, together with a total value of all this stock, p. 5, line 23 – p. 6, line 10 for in the present example, this requiring the examination of each row of the table to determine whether attribute "stock code" lies within the range 4000 to 4999, if it does not, the row being of no interest and it being termed "nonqualifying," with reference to table 1, it being observed that rows 1,2,6 and 7 are non-qualifying rows, where "stock code" does lie within the range 4000 to 4999, the row being then termed a "qualifying" row, with reference to table 1, rows 3 to 5 being qualifying rows, for each qualifying row, the values of the attributes "description", "unit price" and "number" being processed - "description" destined for output, and "unit price", "number" destined for multiplication and then addition to a cumulative store, defining these as qualifying fields, and a row thus being described as having: a) input candidate field(s) (eg. "stock code") selected from the total number of fields which must be tested in order to determine qualification of the row; b) output candidate fields (eg. "description", "unit price" and "number") which might be required as output if the row qualifies; and c) qualified and non-qualified output fields as determined by the result of the tests applied to the input candidate fields, p. 7, lines 12-27 for results being produced in real time on a row by row basis (in the example of table 1, each "description" field of each qualifying row of the table may be output as soon as the row has qualified) or the results being cumulative (in the example of table 1, the total of the "unit price" / "number" multiples cannot be determined until the entire table has been read) and the cumulative results being passed to the host at the end of the table data-stream, and p. 9, line 25 – p. 10, line 8 for relevant field selection unit 70 receiving from ISC 42 details (as provided by the activator) of the table format and thereby identifying the fields of the data-stream arriving on input bus 46, it selecting the fields which are relevant to the query input or output, ie. candidate input and output fields, thus, referring to the example of table 1, relevant field selection unit 70 holding and periodically identifying the field descriptions "stock code", "description", "unit price" etc, to coincide with the appearance of the data pertaining to those fields on input bus 46, and also specified are the characteristics of the field data: a) relevance to the query: input candidate, output candidate, both or irrelevant; b) data type: character string, integer, floating point, etc; c) data size: number of bytes in the field, unless the field is explicitly terminated by an end-of-field character, eg. null character or carriage return. One or more data operations are selected from the operations of determining whether attribute "stock code" lies within the range 4000 to 4999, multiplication, and addition. These operations are based on the candidate input field “stock code” field descriptions and characteristics as well as the candidate output fields “description,” “unit price,” and “number” field descriptions and characteristics. The data operations generate, using total values of each stock item with part numbers 4000-4999, the total value of all stock items with part numbers 4000-4999. The total value of all stock items with part numbers 4000-4999 is output in a stream having a format that includes the “description" of each row of the table with part numbers 4000-4999 being output as soon as the determining operation has been performed and the cumulative results being passed to the host at the end of the table data-stream. The format corresponds to the output fields “description,” “unit price,” and “number” field descriptions and characteristics.);
executing the one or more data operations on the input stream of data and the other data included in the one or more tables to generate the output stream of data in the output stream data format (see e.g., p. 5, lines 20-22 for a typical query, for example, requiring that the description of all stock items with part numbers 4000 to 4999 be provided as output, together with a total value of all this stock, p. 5, line 23 – p. 6, line 10 for in the present example, this requiring the examination of each row of the table to determine whether attribute "stock code" lies within the range 4000 to 4999, if it does not, the row being of no interest and it being termed "nonqualifying," with reference to table 1, it being observed that rows 1,2,6 and 7 are non-qualifying rows, where "stock code" does lie within the range 4000 to 4999, the row being then termed a "qualifying" row, with reference to table 1, rows 3 to 5 being qualifying rows, for each qualifying row, the values of the attributes "description", "unit price" and "number" being processed - "description" destined for output, and "unit price", "number" destined for multiplication and then addition to a cumulative store, defining these as qualifying fields, and a row thus being described as having: a) input candidate field(s) (eg. "stock code") selected from the total number of fields which must be tested in order to determine qualification of the row; b) output candidate fields (eg. "description", "unit price" and "number") which might be required as output if the row qualifies; and c) qualified and non-qualified output fields as determined by the result of the tests applied to the input candidate fields, p. 7, lines 12-27 for results being produced in real time on a row by row basis (in the example of table 1, each "description" field of each qualifying row of the table may be output as soon as the row has qualified) or the results being cumulative (in the example of table 1, the total of the "unit price" / "number" multiples cannot be determined until the entire table has been read) and the cumulative results being passed to the host at the end of the table data-stream, and p. 9, line 25 – p. 10, line 8 for relevant field selection unit 70 receiving from ISC 42 details (as provided by the activator) of the table format and thereby identifying the fields of the data-stream arriving on input bus 46, it selecting the fields which are relevant to the query input or output, ie. candidate input and output fields, thus, referring to the example of table 1, relevant field selection unit 70 holding and periodically identifying the field descriptions "stock code", "description", "unit price" etc, to coincide with the appearance of the data pertaining to those fields on input bus 46, and also specified are the characteristics of the field data: a) relevance to the query: input candidate, output candidate, both or irrelevant; b) data type: character string, integer, floating point, etc; c) data size: number of bytes in the field, unless the field is explicitly terminated by an end-of-field character, eg. null character or carriage return. The operations of determining whether attribute "stock code" lies within the range 4000 to 4999, multiplication, and addition are executed on the candidate input field stock code as well as the unit price and number fields. Such execution generates the description of all stock items with part numbers 4000 to 4999 and a total value of all this stock. The generated data is output such that the “description" of each row of the table with part numbers 4000-4999 is output as soon as the determining operation has been performed and the cumulative results are passed to the host at the end of the table data-stream.); and
streaming the output stream of data (see e.g., p. 7, lines 12-27 for results being produced in real time on a row by row basis (in the example of table 1, each "description" field of each qualifying row of the table may be output as soon as the row has qualified) or the results being cumulative (in the example of table 1, the total of the "unit price" / "number" multiples cannot be determined until the entire table has been read) and the cumulative results being passed to the host at the end of the table data-stream. The “description" of each row of the table with part numbers 4000-4999 is output as soon as the determining operation has been performed and the cumulative results are passed to the host at the end of the table data-stream.).
Kableshkov does not specifically disclose wherein the input stream definition is based on a template that uses Extensible Markup Language (XML) to describe the data included in the input stream of data. However, C N teaches
wherein the input stream definition [group-by attributes] is based on a template that uses Extensible Markup Language (XML) to describe the data included in the input stream of data [data stream] (see e.g., abstract, [0007], and [0014] for obtaining a data stream, [0030]-[0031] for a network device (e.g., router, switch) being configured to export a single NetFlow data record for every IP flow that passes through it, each NetFlow record having a number of attributes that describe the various flow statistics, individual attributes being classified into one of two categories and including group-by attributes, and these including source/destination IP addresses for the flow, source/destination ports, ToS byte, protocol, input and output interfaces, etc, [0033] for processing user-specified aggregate queries on the collected NetFlow data and each aggregate query consisting of: (1) a subset of group-by attributes--records with matching values for attributes in the subset are aggregated together, [0046] for query plan generation module 105 receiving input aggregate queries, filters (if any), and the epoch period, these inputs being defined by the user (e.g., system administrator), input 106 being referred to as XML (Extensible Markup Language) input, and from this input (referred to as 106 in the figure), module 105 generating query plan 107, and [0052] for a single stream consisting of an infinite sequence of tuples, each with group-by attributes a1, . . . , am (e.g., source/destination IP addresses, source/destination ports). Input streams may be defined by group-by attributes, such as source/destination IP addresses for the flow, source/destination ports, ToS byte, protocol, and input and output interfaces. The aggregate query associates obtained data streams with specific group-by attributes. These specific group-by attributes use an XML template to describe data from the data stream.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the database engine of Kableshkov wherein the input stream definition is based on a template that uses Extensible Markup Language (XML) to describe the data included in the input stream of data, as taught by C N, for the benefit of the user easily understanding attributes of the data stream (see e.g., C N, [0046]). 

As to claim 20, the limitations of parent claim 19 have been discussed above. Kableshkov does not specifically disclose wherein the operations for aggregating data further comprise optimizing, based on the input stream definition, the one or more data operations prior to executing the data operations, wherein the optimizing comprises: executing a first data operation on the input stream of data to generate a first data value; and executing a second data operation on the first data value to generate a second data value, wherein the output stream of data comprises the second data value. However, C N teaches wherein the operations for aggregating data further comprise
optimizing, based on the input stream definition, the one or more data operations prior to executing the data operations (see e.g., [0058] for a naive strategy being to simply process each aggregation query independently for each incoming stream tuple, for each query Qi, maintaining a separate hash table on the group-by attributes Ai, the steps involved in processing query Qi for a tuple being: (1) check if the tuple satisfies the filter condition Fi--if not, then simply stop processing the tuple; and (2) hash on the group-by attributes to locate the hash bucket for the tuple, and then update the aggregate statistic for the group-by attribute values, in the second step, the first time a tuple with a specific combination of grouping attribute values is encountered, a new entry for that group being created (and initialized) in the bucket, and if an entry for the group already exists in the bucket, then only the aggregate statistic for the group being updated, [0059] for every time period T, the result tuples for all the aggregates being output by scanning the non-empty buckets in the hash table for each aggregate query, and writing to an output file the group-by attribute values and the aggregate value in every bucket entry, [0066] for instantiating a few intermediate aggregates B1, . . . , Bq, and then using them to compute the various Ais, each intermediate aggregate Bj being used to compute any aggregate AiεA that it covers (that is, Ai                                 
                                    ⊆
                                
                             Bj), this being because all the group-by attribute values for Ai are present in the result tuples for Bj, thus, by making a single pass over the result tuples for Bj and inserting them into the hash table for Ai, aggregate Ai being computed, in this manner, the result tuples for these intermediate aggregates Bj being used as input (instead of stream tuples) to compute the aggregates in A covered by them, and since the intermediate aggregates Bj are much smaller than the tuple stream, it following that the number of hash computations is significantly reduced, [0070] for considering a stream with attributes a,b,c and d and the aggregates AiεA being defined as follows: Ai=[a,b], A2=[a,c], and A3=[c,d], [0071] for in the naïve strategy, each aggregate Ai being computed directly from the stream, [0072] for instantiating a single intermediate aggregate that covers all the aggregates Ai, Bi=[a,b,c,d] denoting this aggregate, and each time period T, the result tuples in Bi being scanned and inserted into the hash tables for each Ai to compute the final result tuples, [0073] for a possible middle ground between the above two extremes being to maintain a single intermediate aggregate B2=[a,b,c] and the aggregate A3=[c,d] directly on the input stream and then, each time period T, B2 being used to generate the result tuples for A1 and A2 (by inserting B2's result tuples into the hash tables for A1 and A2, and [0083]-[0084] for our problem of finding a good query plan (with low hash computation costs) to process the aggregate queries in A reducing to the following: given an aggregate set A, computing the minimum-cost aggregate tree T that contains all the aggregates in A. The intermediate aggregate computations are optimized for cost, based on the group-by attributes, prior to executing.), wherein the optimizing comprises:
executing a first data operation on the input stream of data to generate a first data value (see e.g., [0080] for in the real-time streaming phase, each streaming tuple being inserted into the hash tables of each of the root's children. A first intermediate aggregate operation, represented by a child of the root, is executed on the input stream of data to generate a first result.); and
executing a second data operation on the first data value to generate a second data value, wherein the output stream of data comprises the second data value (see e.g., [0081] for in the periodic results output phase, at time intervals of period T, the root's children being used to generate the remaining aggregates in the tree, starting with each child, aggregates being generated by performing a depth first traversal of the tree, and every time a directed edge v1,v2 is traversed, the aggregate for v2 A(v2) being produced from the result tuples for A(v1). A second intermediate operation, represented by a child of the root’s child, is executed on the first result to generate a second result. The second result is streamed by outputting the second result after a periodic time interval.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the database engine of Kableshkov wherein the operations for aggregating data further comprise optimizing, based on the input stream definition, the one or more data operations prior to executing the data operations, wherein the optimizing comprises: executing a first data operation on the input stream of data to generate a first data value; and executing a second data operation on the first data value to generate a second data value, wherein the output stream of data comprises the second data value, as taught by C N, for the benefit of reducing the costs of computing aggregates (see e.g., C N, [0066] and [0083]-[0084]).

As to claim 21, Kableshkov teaches the system of claim 13, 
wherein the output stream of data is used to create or update the at least one aggregate value (see e.g., p. 7, lines 12-27 for  database engine 44 processing the query in real time, passing only qualified data back to the host via ISC 42, results being produced in real time on a row by row basis (in the example of table 1, each "description" field of each qualifying row of the table may be output as soon as the row has qualified) or the results being cumulative (in the example of table 1, the total of the "unit price" / "number" multiples cannot be determined until the entire table has been read) and the cumulative results being passed to the host at the end of the table data-stream. During the first execution of the query, the database engine creates a cumulative result for the host. During subsequent executions of the query, the database engine updates the host with the cumulative result.).

As to claim 22, Kableshkov teaches the system of claim 13, wherein:
the one or more tables comprise a first table and a second table different than the first table (see e.g.., p. 5, lines 14-19 for a query requiring access to several different tables in order to provide the necessary response);
the input stream of data comprises:
a first input data stream based on a structure of the first table (see e.g., p. 5, lines 14-19 for a query requiring access to several different tables in order to provide the necessary response, p. 9, line 25 – p. 10, line 8 for relevant field selection unit 70 receiving from ISC 42 details (as provided by the activator) of the table format and thereby identifying the fields of the data-stream arriving on input bus 46, it selecting the fields which are relevant to the query input or output, ie. candidate input and output fields, thus, referring to the example of table 1, relevant field selection unit 70 holding and periodically identifying the field descriptions "stock code", "description", "unit price" etc, to coincide with the appearance of the data pertaining to those fields on input bus 46, and also specified are the characteristics of the field data: a) relevance to the query: input candidate, output candidate, both or irrelevant; b) data type: character string, integer, floating point, etc; c) data size: number of bytes in the field, unless the field is explicitly terminated by an end-of-field character, eg. null character or carriage return, and p. 8, line 22 – p. 9, line 6 for data-in register 54 being provided to store main memory addresses for the table or data block to be processed, received over the bus 32, register 54 consisting of a pair of registers so as to enable indirect addressing for large or fragmented tables which may be stored as separate pages in memory, and in this case, one of the register pairs maintaining the actual address presently being accessed; the other pointing to a current block of a list of addresses to be accessed in sequence, and being used (and then incremented) to fetch the next memory block address when one block is exhausted. Data-in register may point to a table containing data to be received. The data corresponds to fields of the table.); and
a second input data stream based on a structure of the second table (see e.g., p. 5, lines 14-19 for a query requiring access to several different tables in order to provide the necessary response, p. 9, line 25 – p. 10, line 8 for relevant field selection unit 70 receiving from ISC 42 details (as provided by the activator) of the table format and thereby identifying the fields of the data-stream arriving on input bus 46, it selecting the fields which are relevant to the query input or output, ie. candidate input and output fields, thus, referring to the example of table 1, relevant field selection unit 70 holding and periodically identifying the field descriptions "stock code", "description", "unit price" etc, to coincide with the appearance of the data pertaining to those fields on input bus 46, and also specified are the characteristics of the field data: a) relevance to the query: input candidate, output candidate, both or irrelevant; b) data type: character string, integer, floating point, etc; c) data size: number of bytes in the field, unless the field is explicitly terminated by an end-of-field character, eg. null character or carriage return, and p. 8, line 22 – p. 9, line 6 for data-in register 54 being provided to store main memory addresses for the table or data block to be processed, received over the bus 32, register 54 consisting of a pair of registers so as to enable indirect addressing for large or fragmented tables which may be stored as separate pages in memory, and in this case, one of the register pairs maintaining the actual address presently being accessed; the other pointing to a current block of a list of addresses to be accessed in sequence, and being used (and then incremented) to fetch the next memory block address when one block is exhausted. A block pointed to by data-in register may point to a different table containing data to be received. The data corresponds to fields of the table.); and
receiving the input stream of data from the one or more tables comprises receiving the first input data stream and the second input data stream (see e.g., p. 5, lines 14-19 for a query requiring access to several different tables in order to provide the necessary response and p. 8, line 22 – p. 9, line 6 for data-in register 54 being provided to store main memory addresses for the table or data block to be processed, received over the bus 32, register 54 consisting of a pair of registers so as to enable indirect addressing for large or fragmented tables which may be stored as separate pages in memory, and in this case, one of the register pairs maintaining the actual address presently being accessed; the other pointing to a current block of a list of addresses to be accessed in sequence, and being used (and then incremented) to fetch the next memory block address when one block is exhausted. The data from the table pointed to by the data-in register and the data from the table pointed to by the block are received for processing.).

Claims 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kableshkov (GB Publication No. 2,274,182) in view of C N et al. (US Publication No. 2009/0006346) as applied to claims 1, 3-9, 11-13, 15, and 18-22 above, and further in view of Schoning et al. (US Publication No. 2011/0178775).

As to claim 10, the limitations of parent claim 1 have been discussed above. Kableshkov in view of C N does not specifically disclose performing one or more analytical operations on the output stream of data, wherein the one or more analytical operations comprise one or more of: slice and dice, drill down, roll-up, pivot, or any combination thereof. However, Schoning teaches
performing one or more analytical operations on the output stream of data, wherein the one or more analytical operations comprise one or more of: slice and dice, drill down, roll-up, pivot, or any combination thereof (see e.g., [0056] for output events within a given output data stream 300 that are similar to the "missing" expected event (in the above example : output event for Bob on May 2) being displayed by the analyzer 10 in order to allow the user to drill down on these output events and to analyze why and how these output events were generated. A drill down operation is performed on the output stream of data.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the database engine of Kableshkov in view of C N to perform one or more analytical operations on the output stream of data, wherein the one or more analytical operations comprise one or more of: slice and dice, drill down, roll-up, pivot, or any combination thereof, as taught by Schoning, for the benefit of analyzing why and how output was generated (see e.g., Schoning, [0056]).

As to claim 16, the limitations of parent claim 13 have been discussed above. Kableshkov in view of C N does not specifically disclose an analytics and reporting engine, stored in the memory, that performs one or more analytical operations on the output stream of data, wherein: the one or more analytical operations are one or more of: slice and dice, drill down, roll-up, pivot, or any combination thereof; and the at least one physical processor is further configured to execute the analytics and reporting engine. However, Schoning teaches
an analytics and reporting engine, stored in the memory, that performs one or more analytical operations on the output stream of data, wherein:
the one or more analytical operations are one or more of: slice and dice, drill down, roll-up, pivot, or any combination thereof; and
the at least one physical processor is further configured to execute the analytics and reporting engine (see e.g., [0056] for output events within a given output data stream 300 that are similar to the "missing" expected event (in the above example : output event for Bob on May 2) being displayed by the analyzer 10 in order to allow the user to drill down on these output events and to analyze why and how these output events were generated. A drill down operation is performed on the output stream of data.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the database engine of Kableshkov in view of C N to include an analytics and reporting engine, stored in the memory, that performs one or more analytical operations on the output stream of data, wherein: the one or more analytical operations are one or more of: slice and dice, drill down, roll-up, pivot, or any combination thereof; and the at least one physical processor is further configured to execute the analytics and reporting engine, as taught by Schoning, for the benefit of analyzing why and how output was generated (see e.g., Schoning, [0056]).

As to claim 17, the limitations of parent claims 13 and 16 have been discussed above. Kableshkov does not specifically disclose wherein the output stream of data is streamed as an input stream of data to a second system for aggregating data. However, C N teaches
wherein the output stream of data is streamed as an input stream of data to a second system for aggregating data (see e.g., [0081] for in the periodic results output phase, at time intervals of period T, the root's children being used to generate the remaining aggregates in the tree, starting with each child, aggregates being generated by performing a depth first traversal of the tree, and every time a directed edge v1,v2 is traversed, the aggregate for v2 A(v2) being produced from the result tuples for A(v1). The result tuples output by a first system, which is represented as a node, are streamed as input to a second system for aggregating data, which is represented as the node’s child.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the database engine of Kableshkov wherein the output stream of data is streamed as an input stream of data to a second system for aggregating data, as taught by C N, for the benefit of reducing the costs of computing aggregates (see e.g., C N, [0066] and [0083]-[0084]).

Response to Amendment
The objection to claims 6, 19, and 22 has been withdrawn in light of Applicant’s amendments to said claims. 
The 35 U.S.C. 112(b) rejection of claims 1, 3-13, and 15-22 has been withdrawn in light of Applicant’s amendments to independent claims 1, 13, and 19. 

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive. 
On page 11 of Applicant’s response, Applicant argues:

As detailed above, Applicant has amended each independent claim in accordance with the agreement reached in the telephone interview. As agreed upon in this interview, the applied reference, whether alone or in combination with other references, fails to disclose at least these amended features. 

Examiner respectfully disagrees with Applicant’s arguments. As discussed during the interview, Kableshkov in combination with C N discloses amended claim 1.  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art” (see MPEP § 2123(I)). The instant rejection, above, details the mapping between C N and the amended claim features. Kableshkov in combination with C N sufficiently teaches “wherein the input stream definition is based on a template that uses Extensible Markup Language (XML) to describe the data included in the input stream of data.” 

On pages 12-13 of Applicant’s response, Applicant argues:

In fact, the Office Action states "Kableshkov does not specifically disclose wherein the optimizing further comprises determining an order to execute the one or more data operations" and then sites C N for teaching such. Instead, however, C N arguably discusses "aggregates are generated by performing a depth first traversal of the tree." See C N at paragraph [0081]. C N clearly does not teach or disclose "determining an order to execute the one or more data operations by identifying dependencies between data values in the output stream of data and determining an order for a minimum set of data operations needed to generate the data values in the output stream of data" as recited in amended dependent claim 4.

Examiner respectfully disagrees with Applicant’s arguments. C N discloses the elements of amended dependent claim 4. “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art” (see MPEP § 2123(I)). C N teaches “hash[ing] on the group-by attributes to locate the hash bucket for the tuple, and then updat[ing] the aggregate statistic for the group-by attribute values” (see [0058]). C N further recites “the aggregates AiεA be[ing] defined as follows: Ai=[a,b], A2=[a,c], and A3=[c,d]” (see [0070]). C N still further recites “maintain[ing] a single intermediate aggregate B2={a,b,c} and the aggregate A3={c,d} directly on the input stream (see FIG. 3(c)). Then, each time period T, B2 is used to generate the result tuples for A1 and A2 (by inserting B2’s result tuples into the hash tables for A1 and A2)” (see [0073]). The system of C N determines that the hashing on group by attributes a, b, and c to generate intermediate aggregate B2={a,b,c} should be performed prior to generating aggregate Ai=[a,b] and aggregate A2=[a,c]. Both aggregate Ai=[a,b] and aggregate A2=[a,c] are dependent upon the result of intermediate aggregate B2={a,b,c}. Generating intermediate aggregate B2={a,b,c} prior to generating aggregate Ai=[a,b] and aggregate A2=[a,c] reduces the number of hashes on group by attributes a, b to generate aggregate Ai=[a,b] and the number of hashes on group by attributes a, c to generate aggregate A2=[a,c]. 
C N recites that “our problem of finding a good query plan (with low hash computation costs) to process the aggregate queries in A reduces to the following: Given an aggregate set A, compute the minimum-cost aggregate tree T that contains all the aggregates in A” (see [0083]-[0084). Accordingly, C N’s system achieves the minimum amount of hashing on group-by attributes. Therefore, C N fully teaches "determining an order to execute the one or more data operations by identifying dependencies between data values in the output stream of data and determining an order for a minimum set of data operations needed to generate the data values in the output stream of data" as recited in amended dependent claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

He et al. (US Publication No. 2015/0278060) for “a test case element 203 (e.g. a <test-case/> element in XML) defines the input streams in the input channel element 210” (see [0057]). Applicant ‘s specification recites that “an input stream definition can be based on a template (e.g., in XML)” (see [0010]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666. The examiner can normally be reached Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	08-13-2022
/DARA J GLASSER/               Examiner, Art Unit 2161                   

















/APU M MOFIZ/              Supervisory Patent Examiner, Art Unit 2161